Title: To James Madison from Sylvanus Bourne, 23 February 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


23 February 1802, Amsterdam. Transmits papers and states that as physicians think his wife’s health “will not sustain the fatigues of a voyage across the Atlantick very soon I shall conclude to let her go into the Country for her benefit in this regard & remain in the wonted exercise of my Official Duties.”
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. In another note of 23 Feb. to JM (ibid.), Bourne repeated the substance of his 22 Feb. letter.


   A full transcription of this document has been added to the digital edition.
